DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-40 are pending. Claims 1-8, 11-16 and 22-39 are being examined on the merits. Claims 9-10, 17-21 and 40 are withdrawn.

Response to Restriction Requirement
The Response to Restriction Requirement filed on May 5, 2021 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8, 11-16 and 22-39), and the species of a uracil DNA glycosylase from claim 5, uracil from claim 7, and 3’-5’ phosphorothioate linkage from claim 12, in the reply filed on May 5, 2021 is acknowledged.
Claims 9-10, 17-21 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 5, 2021.
The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
The Information Disclosure Statement submitted February 3, 2020 has been considered.
Drawings
The drawings are objected to because sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Specifically, sequences in Figs. 7-9 and 12 are not identified with sequence identifiers. Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
Specific deficiency: The incorporation-by-reference paragraph is missing.  

Appropriate correction is required.

Claim Objections
Claims 18 and 25 are objected to because of the following informality: 
In claim 18, there should be a comma after “reverse transcriptase” in l. 2.
In claim 25, the limitation “having different internal tag” should be “having a different internal tag”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-16 and 22-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 15 is directed to the method of claim 1, wherein the single primer amplicon has been prepared beginning with DNA. The DNA is amplified and digested, and adapter sequences are affixed to the 5’ end of the cDNA products to generate the library of amplified RNA. The specification does not describe a method that begins with DNA and results in an RNA library. Rather, the specification teaches, e.g., “[i]rrespective of whether DNA, non-directional or directional RNA amplification processes are employed …, the next step of the methods … comprises … generat[ing] an amplified library of DNA products (para. 122). The specification also teaches that, following digestion, adapters are affixed to the 5’ ends of the amplified library of DNA products (para. 143), and that the amplified cDNA library comprising adapters 

Claims 16 and 22-39 depend directly or indirectly from claim 15 and consequently incorporate the lack of written description issue of claim 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Indefiniteness Rejections
Claims 15-16 and 22-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

DNA, is ultimately converted into an amplified RNA library. It is not clear how the method steps recited in claim 15 would result in an RNA library, as opposed to a DNA library. Clearly additional steps would have to be involved to transcribe the adapter-ligated cDNA products into RNA, and these steps would incorporate the use of additional reagents and enzymes, however, based on what is known in the art, it is unclear exactly what those steps, reagents and enzymes would be. Also as noted above, the specification does not teach how to convert adapter-ligated cDNA products into an amplified RNA library. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.
Claims 16 and 22-39 depend directly or indirectly from claim 15 and consequently incorporate the indefiniteness issue of claim 15.

	Claim 29 is currently amended to recite the limitation “The method of claims 15 to 20 claim 15, wherein …”. Thus, it is not clear if claim 29 is supposed to depend only from claim 15, or if it is intended to be multiply dependent from each of claims 15-20.
	Claim 30 depends from claim 29 and consequently incorporates the indefiniteness issue of claim 29.

Lack of Antecedent Basis Rejections
Claim 8 recites the limitation "the at least one glycosylase sensitive base" in l. 2.  There is insufficient antecedent basis for this limitation in the claim. Neither claim 1 nor claim 3, from which claim 8 depends, recite a “glycosylase sensitive base”. 

Claim 15 recites the limitation “the plurality of double-stranded DNA products” in l. 1 of 
the “amplifying” clause. There is insufficient antecedent basis for this limitation in the claim. Claim 1, the limitations of which are incorporated into claim 15, does not recite “double-stranded DNA products”. Although claim 15 previously recites “a plurality of first and second strands of DNA”, it does not recite that those first and second strands form “double-stranded DNA products”. 
Claim 15 also recites the limitation “the adapter sequence” in l. 1 of the “affixing” clause. There is insufficient antecedent basis for this limitation in the claim. Claim 1 does recite an “adapter sequence”.
Claim 15 also recites the limitation “the library of amplified RNA” in l. 2 of the “affixing” clause. There is insufficient antecedent basis for this limitation in the claim. Claim 1 does recite a “library of amplified RNA”.
Claims 16 and 22-39 depend directly or indirectly from claim 15 and consequently incorporate the lack of antecedent basis issues of claim 15.

Claim 27 recites the limitation “the plurality of double-stranded DNA products” in ll. 2-3. 
There is insufficient antecedent basis for this limitation in the claim, for the same reason this limitation lacks antecedent basis when recited in claim 15. 

Claim 34 recites the limitation “the tag sequences” in ll. 1-2. There is insufficient antecedent basis for this limitation in the claim. While claim 15, from which claim 34 depends, recites an “internal tag sequence” and a “first tag sequence”, it does not recite a “tag sequence”. In addition, the recitations in claim 15 are each singular, while claim 34 refers to “tag sequences” (plural).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rashtchian1 (WO 92/18521).

	Regarding independent claim 1, Rashtchian teaches …
	A method for converting a single primer PCR amplicon to a dual primer PCR amplicon, the method comprising: (Figs. 1, 2);

and amplifying the digested amplicon with a pair of primers having homology to an undigested portion of the digested amplicon, thereby forming the dual primer PCR amplicon Fig. 1: bottom step with + and – strands, each being amplified with primer A; Fig. 2: bottom step with 1st and 2nd strands, being amplified with primers A and X, respectively).

Regarding dependent claims 2 and 3, Rashtchian additionally teaches wherein the single primer PCR amplicon is generated by contacting a nucleic acid with a single PCR primer under amplification conditions (Fig. 1, “anneal dU-containing adapter primer to DNA”, “synthesize (-) strand …”), and the single PCR primer comprises a digestible 5’ portion (Fig., 1, “destroy adapter primer with uracil DNA glycosylase”), as recited in claim 2, and wherein the single primer PCR amplicon is derived from RNA or DNA (Figs. 1, DNA, and 2, RNA), as recited in claim 3.

Regarding dependent claims 4-8, Rashtchian additionally teaches wherein the enzyme is a glycosylase (Figs. 1, 2), as recited in claim 4, and, specifically, a uracil DNA glycosylase (Figs. 1, 2), as recited in claims 5 and 8. Rashtchian additionally teaches wherein the 5’ portion of the single primer PCR amplicon comprises at least one glycosylase sensitive base (Figs. 1, 2: amplicon with dU-containing adapter), as recited in claim 6, and specifically, wherein the glycosylase sensitive base is uracil (Figs. 1, 2: amplicon with dU-containing adapter), as recited in claims 7 and 8.

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
Claims 15-16 and 22-39 are free of the art. The prior art does not teach or suggest a method wherein a single primer amplicon, which has been prepared beginning with DNA, is ultimately converted into an amplified RNA library.

Conclusion
Claims 1-40 are pending. Claims 1-8, 11-16 and 22-39 are being examined. Claims 1-8, 15-16 and 22-39 are rejected. Claims 11-14 contain allowable subject matter, but are objected to for depending from a rejected base claim. Claims 9-10, 17-21 and 40 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Rashtchian was cited in the Information Disclosure Statement submitted February 3, 2020.